                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA and
THE STATE OF MICHIGAN ex rel.
GEORGE KARADSHEH, and GEORGE
KARADSHEH, individually,

      Plaintiffs,                         Case No. 2:13-cv-13333
                                          Honorable Denise Page Hood
v.

FARID FATA, M.D.; MICHIGAN
HEMATOLOGY-ONCOLOGY, P.C., et al.,

      Defendants,

and

GEORGE KARADSHEH,

      Cross-Plaintiff,

v.

UNITED STATES OF AMERICA,

     Cross-Defendant.
_____________________________________/

       ORDER GRANTING THE UNITED STATES OF AMERICA=S
        MOTION TO DISMISS CROSS-CLAIM [ECF No. 49] and
        DISMISSING AND CLOSING THIS CAUSE OF ACTION

I.    INTRODUCTION

      Plaintiff George Karadsheh (AKaradsheh@) filed a qui tam action on August
5, 2013. Pursuant to a series of stipulations of dismissal in March - June 2017,

the case was closed on June 29, 2017. On March 2, 2019, the Court reinstated the

qui tam action upon deciding Karadsheh=s Motion to Reinstate Qui Tam Case and

for Leave to File a Cross-Claim against the United States (AMotion to Reinstate@).

ECF    No. 47.   After Karadsheh timely filed a Cross-Claim, cross-defendant

United States of America (the AGovernment@) filed a Motion to Dismiss

Cross-Claim (AMotion to Dismiss@). ECF No. 49. The Motion to Dismiss has

been fully briefed. The Court, having concluded that the decision process would

not be significantly aided by oral argument, previously ordered that the Motion to

Dismiss would be resolved on the motion and briefs submitted by the parties. E.D.

Mich. L.R. 7.1(f)(2). ECF No. 53.

II.   BACKGROUND

      Karadsheh filed this qui tam action on August 5, 2013, four days after he

contacted the United States Department of Justice of his concern that Dr. Farid

Fata (AFata@) was intentionally mis-diagnosing his patients and recommending

medically unnecessary chemotherapy to patients who did not have cancer. On

August 6, 2013, the Government charged Fata with multiple counts of health care

fraud, and a first indictment against Fata was filed on August 14, 2013. Fata pled

guilty on September 16, 2014. Fata fraudulently billed Medicare approximately


                                        2
$35 million and harmed hundreds of patients by diagnosing them with cancer and

subjecting them to medically unnecessary chemotherapy treatment.

       In conjunction with Fata=s misdeeds, the Government obtained three separate

financial recoveries: (1) approximately $13 million in forfeiture proceedings

associated with Fata=s criminal conviction, of which Karadsheh was awarded 10%

of the recovery ($1.3 million, of which he has received at least $920,000); (2)

$790,915.42 from False Claims Act allegations related to medically unnecessary

laboratory testing performed by Crittenton Hospital on Fata=s patients, of which

Karadsheh was awarded 20% of the recovery ($158,209.40); and (3) a $3.27

million settlement stemming from a self-disclosure Crittenton made on July 23,

2015 regarding seven illegal financial arrangements between Crittenton and Fata.

       Karadsheh has not been awarded any amount from the $3.27 million

settlement because, the Government maintains, he did not inform the Government

about illegal financial arrangements between Crittenton and Fata in any of his three

qui tam complaints (filed August 5, 2013, November 5, 2013, and April 10, 2017).

 Karadsheh filed the Motion to Reinstate for the purpose of recovering a share of

the $3.27 million settlement and, when the Motion to Reinstate was granted,

Karadsheh filed the Cross-Claim the Government seeks to dismiss.

III.   ANALYSIS


                                         3
A.    Standard of Review

      In deciding the Motion to Reinstate, the Court evaluated Karadsheh=s motion

pursuant to Federal Rule of Civil Procedure 60(b)(6). Rule 60(b)(6) provides that

a court may vacate a judgment for Aany other reason that justifies relief.@ In

deciding the instant Motion to Dismiss, however, the Court employs a different

standard in evaluating the Cross-Claim filed by Karadsheh, specifically Rule

12(b)(6).

      A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the plaintiff=s

complaint. Accepting all factual allegations as true, the court will review the

complaint in the light most favorable to the plaintiff. Eidson v. Tennessee Dep=t

of Children=s Servs., 510 F.3d 631, 634 (6th Cir. 2007). As a general rule, to

survive a motion to dismiss, the complaint must state sufficient Afacts to state a

claim to relief that is plausible on its face.@ Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007).      The complaint must demonstrate more than a sheer

possibility that the defendant=s conduct was unlawful.         Id. at 556.    Claims

comprised of Alabels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.@       Id. at 555.    Rather, A[a] claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.@


                                          4
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

B.    Analysis

      In order to recover on a qui tam claim B which is ultimately what Karadsheh

is seeking to accomplish pursuant to his Cross-Claim, Sixth Circuit law requires

that a plaintiff allege with particularity B as required by Rule 9(b) B in his

complaint(s) the Aalternate remedy@1 upon which he seeks to recover. See United

States ex re. Bledsoe v. Community Health Sys., Inc., 342 F.3d 634, 641 (6th Cir.

2003) (ABledsoe I@).

      It is the relator=s burden to demonstrate that the allegations in his complaint

overlap with the conduct described in the Government=s alternate remedy, such as

in the self-disclosure by Crittendon that resulted in the settlement agreement

between Crittendon and the Government. Bledsoe I, 342 F.3d at 650-51; United

States ex rel. Bledsoe v. Community Health Sys., Inc., 501 F.3d 493, 521-23 (6th

Cir. 2007) (ABledsoe II@). See also Rille v. PricewaterhouseCooper LLP, 803 F.3d

368, 372 (8th Cir. 2015) (a relator=s Aright to recovery is limited to a share of the

settlement of the claim that they brought,@ and Adoes not extend to a different claim

that is settled by the government when that claim was not originally >brought by=


      1
         Under the Aalternate remedy@ provision of the False Claims Act, the
Government may elect to pursue a remedy through an administrative proceeding
rather than through a district court action. See 31 U.S.C. ' 3730(c)(5).

                                         5
the relator.@). A relator such as Karadsheh is not entitled to a share of an alternate

remedy if he Afail[s] to plead fraud with particularity@ in the complaint or

complaints that form the basis of the Government=s alternate remedy. Bledsoe II,

501 F.3d at 522.

      The Government maintains that Karadsheh=s Cross-Claim must be dismissed

because none of his qui tam complaints indicate that Karadsheh alerted the

Government to any alleged illegal financial relationship between Crittenton and

Fata. The Court agrees. As the Court recognized in its March 27, 2019 Order.

      The Court finds that none of the complaints filed by Karadsheh
      suggests any illegal financial arrangement (a kickback scheme in
      violation of the Stark Law) between Crittenton and Fata. It is
      undisputed that: (a) Karadsheh=s August 5, 2013 complaint did not
      mention Crittenton or contain any allegations against Crittenton; (b)
      Karadsheh did not list Crittenton as a defendant when he filed his first
      amended complaint on November 5, 2013; . . . (d) Karadsheh=s second
      amended complaint, filed on November 24, 2015, named Crittenton
      and Crittenton Cancer Center as defendants for the first time, and (in
      Karadsheh=s words) they were named as defendants Afor failing to
      identify and refund overpayments to the government after Fata was
      arrested and pled guilty,@ see Dkt. No. 42, PgID 325; and (e) the
      second amended complaint was not unsealed until April 10, 2017.
      The Court finds that Karadsheh did not notify the Government of any
      illegal financial relationship between Crittenton and Fata in any of its
      pleadings in this case.

ECF No. 47, PgID 425-26 (emphasis added). Plaintiff still has not demonstrated

that the allegations in his complaints overlap with the conduct described in the

Government=s alternate remedy (the settlement agreement with Crittendon).

                                          6
Bledsoe I, 342 F.3d at 650-51.

      The Court also finds that Plaintiff does not sufficiently plead the underlying

facts with the particularity required by Rule 9(b). Bledsoe I, 342 F.3d at 641. As

the Court noted in its March 27, 2019 Order, Athe most Karadsheh alleged in any . .

. complaint was that Crittenton administrators met with Fata at undisclosed times

about undisclosed matters.@ ECF No. 47, PgID 426 (citing See Dkt. No. 23 (Second

Amended Complaint), PgID 169).         The Court allowed Karadsheh to file a

Cross-Claim pursuant to Rule 60(b)(6) because Karadsheh had communicated

some manner of financial relationship between Fata and Crittendon to FBI Special

Agent Kevin J. Swanson in August 2013 and in a Second Supplemental Disclosure

dated May 21, 2014 that Awas deserving of scrutiny.@ Contrary to Karadsheh=s

statement at Paragraph 9 of the Cross-Claim, however, the Court did not determine

that nothing more than a Arelator=s disclosures made to the [Government] outside of

the Complaint that put the [Government] on the trail of fraud can form the basis of

a relator=s claim to an alternate remedy.@ As the Cross-Claim fails to sufficiently

allege that his qui tam complaints established that Fata and Crittendon had in an

illegal financial relationship, however, the Court cannot find that Plaintiff has

pleaded a viable claim.

      The Court is not persuaded by Karadsheh=s argument that he has sufficiently


                                         7
pleaded his Cross-Claim because ACrittenton=s self-disclosures would not have

happened but for the initiation of Relator=s qui tam law suit [and] the information

subsequently provided by Relator throughout the Government=s investigation Y.@

ECF No. 51, PgID 466. That argument is inconsistent with the explicit statutory

language of the False Claims Act, which allows a relator to recover a percentage of

the proceeds of the settlement of Athe claim@ brought by the relator, and only that

claim. See, e.g., Rille, 803 F.3d at 374 (citations and internal quotations omitted)

(addressing the argument that relators Awere the catalyst leading to the

Government=s settlement,@ and holding that AThe Act does not provide for an award

to relators from the proceeds of settlements that >resulted from= the claim or were

>caused by= the claim; relators are limited to a percentage of >proceeds of the Y

settlement of the claim= brought by the relators.@).

      For the reasons stated above, the Court grants the Motion to Dismiss.

IV.   CONCLUSION

      Accordingly,

      IT IS ORDERED that the United States of America=s Motion to Dismiss

Cross-Claim (AMotion to Dismiss@) [ECF No. 49] is GRANTED.

      IT IS FURTHER ORDERED that, as there are no other pending matters, this

cause of action is DISMISSED and CLOSED.


                                           8
     IT IS ORDERED.

                          s/Denise Page Hood
                          DENISE PAGE HOOD
Dated: December 9, 2019   UNITED STATES DISTRICT JUDGE




                           9
